Title: From Alexander Hamilton to the Supervisors of the City of Albany, [18 February 1789]
From: Hamilton, Alexander
To: Supervisors of the City of Albany


[New York, February 18, 1789]
To the Supervisors of the city of Albany, in the county of Albany.
Gentlemen,
The last Tuesday of April next being the day appointed by law for the election of a Governor for the ensuing three years; the great importance of making a wise choice in the present peculiar situation of our local and national affairs, appears to have made a deep impression on the minds of considerate men in the different parts of the state.
On the eleventh instant, a numerous meeting of respectable inhabitants was held in this city to consult on what was best to be done in relation to that object; and we have been advised that similar meetings have been held in some other counties.
The meeting in this city were unanimous in the result of their deliberations; and we the subscribers were appointed a Committee to correspond with our fellow citizens in the other counties, upon the subject, in order that a mutual communication of sentiments might promote mutual confidence, and a happy concert in such a choice, as a dispassionate attention to the good of the community, divested of all particular attachments or dislikes, should be found to recommend.

The People of this State are the Sovereigns of it; and being now called upon by their constitution to appoint a Chief Magistrate, it cannot but be useful, that so high an act of sovereignty should be preceded by an interchange of ideas and sentiments especially at so critical a juncture as the present: for at no period can it be more necessary to take care that our affairs be committed to the management of disinterested, discreet and temperate rulers, than at a period when the heats of party are to be assuaged, discordant opinions reconciled, and all the inconveniences attending changes in national government provided against.
As this State is only part of a larger community; as its prosperity must therefore materially depend on its maintaining its due weight in the national scale, on its being charged with only its due proportion of public burthens, and on its deriving from the general government its due share of favor and protection, it is evidently of the greatest moment that the people should be united and circumspect; and that their rulers should be men who will neither be seduced by interest, nor impelled by passion into designs or measures, which may justly forfeit the confidence or friendship of the other members of the great national society.
On this ground it is highly necessary that the Chief Magistrate of the State should be free from all temptation wantonly to perplex or embarrass the national Government, whether that temptation should arise from a preference of partial confederacies, from a spirit of competition with the national rulers for personal pre-eminence, from an impatience of the restraints of national authority, from the fear of a diminution of power and emoluments, from resentment or mortification, proceeding from disappointment, or from any other cause whatsoever. For all attempts to perplex and embarrass would not only tend to prevent the government from doing the good they may meditate, but would also expose this State to the distrust and ill will of the others.
It is also of no inconsiderable consequence in the same view, that the Governor of the State should be of a disposition to pay those decent attentions, and practice that becoming republican hospitality, which the persons who administer the national government, and distinguished strangers in public character, whom the affairs of theunion call to reside in our capital, have a right to expect. The dignity as well as the interests of the State require this; and ample provision is constantly made for it, by the liberal salary and perquisites annexed to the office. A contrary conduct cannot fail to create disgust and contempt; and to draw not merely upon the Magistrate himself, but in some measure upon the State, imputations not a little mortifying to a people long celebrated for their hospitality, and who uniformly enable their executive representative to maintain their character in this respect. For it can never be presumed to be their intention to attach such considerable emoluments to the office, merely for the sake of enriching its possessor.
Many considerations might be detailed to shew the important light, in which our political annexation as a member of the union ought to be viewed, and to demonstrate how much the regulation of our trade, the repossession of our frontier posts and various other important interests may be affected by our having much or little influence in the confederacy. But this would lead to a discussion too lengthy for the occasion, and to reflecting men unnecessary. Hence, however, this inference is to be drawn, that we cannot be too careful in keeping power and opportunity from those, whom we have reason to believe may be predisposed to employ them in a manner, calculated to alienate the friendship and confidence of our sister States.
As to the domestic situation of the state, it appeared to the meeting to be such as to admonish us to use great circumspection in the choice of a governor.
The council of appointment is so powerful an engine in the hands of a governor, for perpetuating himself in office, that his conduct in it cannot be regarded with too watchful an eye; because it is evident that an artful man may, in the course of ten or twelve years, so fasten himself to the office by means of this engine, as to become too indifferent to the opinions and controul of the people, and perhaps immovable by the efforts of the virtuous and independent. Extremely free from blame therefore, and from all suspicion of undue attachment to place or to profit, and very satisfactory to the community at large, ought to be the administration of a governor, to render it prudent in the people to leave so powerful an engine in his hands for a long succession of years.
As on the one hand, in this council of appointment the governor will, for the most part, have a preponderating influence; so on the other, that influence will generally be exerted according to the views and wishes of the man. If he wishes to promote the public good, and to acquire fame and popularity, by acting as the governor of the state, and not as the governor of a party, then merit in every situation will be cherished and employed. If, on the contrary, offices are to be the price of obedience, and men are to enjoy his favor, no longer than they consent to be his tools, merit will be neglected, and the state must suffer by having the public business in too many instances, entrusted to improper hands.
In addition to the parties which have too long existed in the state, on personal and particular grounds, it is much to be lamented, that the new constitution for the government of the United States has divided the community on a more extensive scale, and has occasioned animosities which have not yet ceased to operate. On that great question very honest men took opposite sides; and those who were not honest assisted in “troubling the waters.”
But certainly it is now high time that those parties should subside, and should, for the sake of the public good, unite; agreeing in these two points; that all should join in supporting the constitution established by the people of the United States, and that all should join in obtaining a reconsideration of the parts which have been the subject of objection, in order that every reasonable and safe endeavour may be used to give universal satisfaction, to remove the apprehensions entertained by the honest opponents of the system, and to provide, if upon cool and deliberate examination any be found requisite, such additional securities to the liberties of the people, as shall be compatible with the salutary and necessary energy of an efficient national government. To such a compromise it is essential that the unhappy divisions which now exist among us should be buried. And to this end it is equally essential that our first magistrate should be a man of moderation, sincerely disposed to heal, not to widen those divisions, to promote conciliation, not dissention, to allay, not excite the fermentations of party-spirit, and to restore that cordial good will and mutual confidence which ought to subsist among a people bound to each other by all the ties that connect members of the same society.
It is seriously to be deplored, that dissention reigns in the most important departments of the state, and as dissentions among brethren, so destructive to the happiness of families, are often appeased by parental influence and prudence, so there is good reason to flatter ourselves, that a chief magistrate, sincerely desirous of re-establishing concord, may, without much difficulty effect it; especially if he should owe his exaltation to the votes of both the contending parties.
Reflections of this nature had their full weight in forming the opinion of the meeting, which appointed us, not only as to the necessity of choosing some other person than the present governor, but as to the man whom it would be desirable to substitute.
As we are aware, that the warm partisans of men in office are apt to represent every attempt to change them, as a species of personal injury, we think it necessary to remark in this place, that at the expiration of his three years, the constitution will return the present Chief Magistrate to the mass of the people. The question is not therefore, whether he shall be put out, but whether he shall be put in. And as no man has a right to office, or re-election, in virtue of long possession, no man of course can have a right to complain, if the people do not think it proper to continue to be governed by him.
In the consideration of the character most proper to be held up at the ensuing election, some difficulties occurred. Our fellow citizens in some parts of the state had proposed Judge Yates, others had been advocates for the Lieutenant Governor, and others for Chief Justice Morris. It is well known that the inhabitants of this city are, with few exceptions, strongly attached to the new constitution, and have been remarkably unanimous and active in its support. It is also well known, that Lieutenant Governor Cortlandt and Chief Justice Morris, whom we respect and esteem, were zealous advocates for the same cause. Had it been agreed to support either of them for the office of governor, there would have been reason to fear, that the measure would have been imputed to party, and not to a desire of relieving our country from the evils they experience from the heats of party. It appeared therefore most advisable to select some man of the opposite party, in whose integrity, patriotism and temper, confidence might justly be placed; however little his political opinions on the question lately agitated, might be approved by those who were assembled upon the occasion.
Among the persons of this description, there were circumstances which led to a decision in favor of Judge Yates. And we flatter ourselves that this decision, to those who are acquainted with the situation of the state, will be most likely to appear well founded. It is certain, that as a man and a judge, he is generally esteemed. And though his opposition to the new constitution was such as its friends cannot but disapprove; yet since the period of its adoption, his conduct has been tempered with a degree of moderation and regard to peace and decorum which entitle him to credit; and seem to point him out as a man likely to compose the differences of the state, and to unite its citizens in the harmonious pursuit of their common and genuine interest.
Of this at least we feel confident, that he has no personal revenge to gratify, no opponents to oppress, no partisans to provide for, nor any promises for personal purposes to be performed at the public expence. On the contrary we trust he will be found to be a man, who looks with an equal eye on his fellow citizens, and who will be more ambitious of leaving a good name, than a good estate, to his posterity.
For these and other reasons, which considerations of decorum induce us to pass over in silence, the meeting was unanimously of opinion, that it would be advisable to try Judge Yates, as our Governor for the next three years. They were persuaded that the state could not lose by the experiment, and entertained strong hopes that much good would redound to it from his administration.
We shall be very happy to find, that the same reasons, and that regard for the public weal, which has at all times distinguished their conduct, may induce the Lieutenant Governor and Chief Justice Morris, to forbear a competition, which can evidently, under the existing circumstances, answer no good purpose; and that they and their particular friends do generously join with their fellow citizens of every place and party in promoting the election of Mr. Yates as the only candidate likely to succeed, whose character affords a prospect, that he will, under Providence, be instrumental in preserving and advancing the dignity and interests of the people, and in restoring to them the blessings of union and cordiality at home, and respect abroad.
It will give us great pleasure to learn the sentiments of your county, on this important subject, and to know, that they coincide with those which we entertain, and which we have every reason to believe correspond with the general sense of the people of this city and county. We acknowledge that we feel a very serious anxiety for the issue; and that from the most mature reflection, we regard a change in the person of the chief magistrate, as a matter of high importance to the tranquility and prosperity of the State. Nor can we forbear as brethren and fellow citizens, earnestly to exhort the inhabitants of your county to weigh well the importance of the opportunity, which the approaching election presents to them, and to resolve to exercise their right of suffrage in that unbiassed and independent manner, which becomes a free and enlightened people. We shall only add that it is manifestly essential to ensure success to the attempt, that all those who concur in the expediency of a change should zealously unite in the support of the same candidate.
I have the honor to be,   Gentlemen,   Your obedient Servant, By order of the Committee

Alexander Hamilton, Chairman.
New-York, February 18, 1789.

